UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4853



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TOMMY LEE YANCEY, JR.,

                                              Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-04-503)


Submitted:   April 5, 2007                 Decided:   April 17, 2007


Before WILKINS, Chief Judge, and WIDENER and WILKINSON, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram, First
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Greensboro, North Carolina, for Appellant. Anna Mills
Wagoner, United States Attorney, Michael A. DeFranco, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tommy Lee Yancey, Jr., appeals his conviction and sentence for

possession with the intent to distribute nine grams of cocaine

base, see 21 U.S.C.A. § 841(a)(1) (West 1999).        Finding no error,

we affirm.


                                    I.

     On the morning of July 15, 2004, Janice Matthews observed an

individual in a bright green shirt walking down the street holding

a firearm. Her husband alerted law enforcement officers, who later

apprehended Yancey.     Yancey fit Ms. Matthews’ description and was

located   near   her   residence.    During   a   pat-down   search   (the

legitimacy of which Yancey does not challenge), officers discovered

a single piece of cocaine base weighing nine grams and $680 in

cash.   Yancey subsequently informed officers where they could find

the weapon he had been carrying when Ms. Matthews saw him.

     Yancey was charged with possession of cocaine base with the

intent to distribute, see id., and possession of a firearm by a

convicted felon, see 18 U.S.C.A. § 922(g)(1) (West 2000).               At

trial, the Government presented expert testimony from Detective

J. J. Strum of the Greensboro (North Carolina) Police Department.

Detective Strum testified that the typical dosage unit of cocaine

base is .1 gram and that the value of the nine grams of cocaine

base found in Yancey’s possession was between $800 and $1,000.          He

further stated that, in his expert opinion, nine grams of cocaine

                                    2
base was inconsistent with personal use.     On cross-examination,

however, Detective Strum acknowledged that it was “possible” for an

addict to ingest nine grams of cocaine base over a two- to three-

day period.   J.A. 164.

     In his defense, Yancey presented testimony from his sister and

his cousin, both of whom testified that Yancey was addicted to

cocaine base.   Yancey’s sister further stated that Yancey did not

deal drugs.   Yancey testified in his own defense, claiming that on

the day before his arrest he had discovered a large amount of cash

in a vehicle he was repairing for a drug dealer.   He then used $400

to purchase cocaine base and spent the evening in a hotel room,

smoking it.   According to Yancey, the nine grams in his possession

at the time of his arrest was part of this purchase.

     After considering the evidence, the jury acquitted Yancey of

being a felon in possession of a firearm but convicted him of

possession with the intent to distribute.   Yancey now appeals.


                                II.

     Yancey first argues that the evidence is insufficient to

support his conviction because the Government did not establish an

intent to distribute the cocaine base.   We disagree.

     When reviewing a challenge to the sufficiency of the evidence,

we consider whether the evidence, taken in the light most favorable

to the Government, was sufficient for a rational trier of fact to

have found the essential elements of the crime beyond a reasonable

                                 3
doubt.   See Glasser v. United States, 315 U.S. 60, 80 (1942);

United States v. Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996)

(en banc). Thus, a defendant challenging his conviction based upon

the sufficiency of the evidence “bears a heavy burden,” United

States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997) (internal

quotation    marks   omitted),       as       “a   decision    [to    reverse   for

insufficient    evidence]     will    be       confined   to   cases    where   the

prosecution’s failure is clear.”              Burks v. United States, 437 U.S.

1, 17 (1978).

      Having examined the record in light of these principles, we

conclude that the evidence was sufficient to support Yancey’s

convictions.     In this circuit, “[i]ntent to distribute may be

inferred from possession of ... a quantity of drugs larger than

needed for personal use.”       United States v. Fisher, 912 F.2d 728,

730   (4th   Cir.    1990).      Here,         Yancey     possessed    an   amount

substantially more than the standard dosage unit of .1 gram and was

simultaneously in possession of a large amount of cash. See United

States v. Collins, 412 F.3d 515, 519 (4th Cir. 2005) (noting that

intent to distribute can be inferred from, inter alia, “the amount

of cash seized with the drugs”).                   Additionally, the jury was

entitled to discredit Yancey’s testimony and consider his lack of

credibility against him.       See Burgos, 94 F.3d at 868.




                                          4
                                    III.

      Yancey   raises   two    challenges   to   the   calculation     of    his

sentence, both of which are foreclosed by circuit precedent.

First, Yancey maintains that the district court violated his Fifth

and Sixth Amendment rights by imposing a mandatory minimum sentence

on the basis of a prior felony conviction.                   This ruling is

foreclosed by United States v. Chase, 466 F.3d 310, 315-16 (4th

Cir. 2006).    Yancey also contends that his prior conviction is not

a   felony   under   North    Carolina   law,    a   claim   he   concedes   is

foreclosed by United States v. Harp, 406 F.3d 242, 246-47 (4th

Cir.), cert. denied, 126 S. Ct. 297 (2005).


                                    IV.

      For the reasons set forth above, we affirm Yancey’s conviction

and sentence. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

us and oral argument would not aid the decisional process.


                                                                     AFFIRMED




                                     5